Citation Nr: 1818059	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on an individual unemployability (TDIU) on an extraschedular basis, for the period prior to August 11, 2015.

2.  Entitlement to a total temporary evaluation based on a service-connected disability requiring a period of convalescence (total temporary evaluation).


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In August 2010, the RO denied the claim of entitlement to a TDIU, and in May 2016, the RO denied the claim of entitlement to a total temporary evaluation.

In May 2016, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) at the Board.  A transcript of this hearing is of record.  In a February 2018 correspondence, the Veteran was notified that the VLJ who conducted his hearing in May 2016 is no longer employed by the Board.  He was provided with an opportunity to schedule another hearing.  However, the Veteran waived his right to appear at another hearing before the Board and requested that the case be considered based on the evidence of record.

In July 2016, the Board remanded the case to the RO for further evidentiary development.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, he was unable to secure and/or maintain a substantially gainful occupation as a result of his service-connected disabilities, for the period prior to August 11, 2015.

2.  The Veteran is not service connected for a cervical spine condition, thus, a temporary total evaluation for such disability is precluded by law.  


CONCLUSIONS OF LAW

1.  For the period prior to August 11, 2015, the criteria for a TDIU have been established.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2017).

2.  The criteria for a total temporary evaluation for a cervical condition have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a TDIU for the Period Prior to August 11, 2015

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017). 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2017).  Disabilities from a common cause are considered one disability when determining whether minimum rating requirements are met.  If a claimant does not meet the minimum rating requirements of 38 C.F.R. § 4.16(a) for TDIU on a schedular basis, he can still establish a TDIU on an extraschedular basis.  

An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors, such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id.  

For a TDIU, the critical question is whether the Veteran's service-connected disabilities alone are sufficient to cause unemployability, but not any nonservice-connected condition.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration, include employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331 - 32 (1991).

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Rather, it must remand the claim to the AOJ for referral to the Director of Compensation Service.  See Anderson v. Shinseki, 23 Vet. App. 423, 428 - 429 (2009).  Accordingly, the AOJ referred this case to the Director in August 2016.  

In January 2017, the Director opined that there was no evidence to support an extraschedular entitlement to a TDIU.  As the basis and rationale for her opinion, she explained that VA examinations revealed that occupational impact limited physical activity without affecting sedentary activity.  She further explained that the Veteran has several non-service connected disabilities, which have not been differentiated from service-connected conditions.  The Director further explained that no extraschedular entitlement is shown because TDIU must be established solely on the basis of impairment arising from service-connected disabilities.  However, notwithstanding her opinion and rationale, the Director nonetheless concluded that the preponderance of the evidence is not in the Veteran's favor and that extraschedular entitlement is not warranted for the period of July 1, 2013 to August 11, 2015, or prior to March 2, 2004.  She, however, did not provide a conclusion for the period of July 14, 2009 to June 30, 2013.

While the Director's decision is not evidence, but, rather, a de facto AOJ decision, the Board must conduct a de novo review of this decision.  See Wages v. McDonald, 27 Vet. App. 233, 238 - 39 (2015) (holding that the Board conducts a de novo review of the Director's decision denying extraschedular consideration).  Accordingly, the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456 - 58 (2015).

The Veteran asserts that he is unemployable as a result of his service-connected back and knees.  See VA Form 21-8940 Application for Increased Compensation Based on Unemployability (TDIU Application).  For the period prior to August 11, 2015, the Veteran was service-connected for pseudofolliculitis barbae; lumbosacral strain with decreased lumbar lordosis and diffused lumbar spondylosis with intervertebral disc syndrome; tricompartmental arthritis of the left knee; tricompartmental arthritis of the right knee, status post arthroscopy with partial lateral meniscectomy, chondroplasty and lateral release; residual painful scar, status post right inguinal herniorrhaphy; left lower radiculopathy associated with lumbosacral strain, with decreased lumbar lordosis; right lower radiculopathy associated with lumbosacral strain, with decreased lumbar lordosis and diffused lumbar spondylosis with intervertebral disc syndrome; right testicle atrophy; residual right groin ilio-inguinal neuralgia, associated with residual painful scar, status post right inguinal herniorrhaphy; erectile dysfunction; tricompartmental arthritis, right knee with instability; and tricompartmental arthritis, left knee with instability.  See July 2016 Rating Codesheet.  His combined disability rating was 90 percent, effective July 14, 2009 to September 23, 2009; 80 percent, effective September 24, 2009 to March 29, 2012; 100 percent from March 30, 2012 to May 31, 2012; and 80 percent from June 1, 2012 to June 30, 2013.  Id.  Therefore, he met the minimum criteria for the period of July 14, 2009 to June 30, 2013, pursuant to 38 C.F.R. § 4.16(a).  However, from the period of July 1, 2013 to August 10, 2015, his combined disability rating was 60 percent, and accordingly, he did not meet the minimum criteria for this period, pursuant to 38 C.F.R. § 4.16(a).  See July 2016 Rating Codesheet.

He asserts that entitlement to TDIU should be established, effective July 13, 2009, which is the date he reported that he filed for TDIU.  See September 2017 Appellate Brief.  He further asserts that at the time of his application, he met the schedular requirements and even though his disabilities fluctuated during that time, consideration of 38 C.F.R. § 3.340 should have been considered, as he last worked in January 2007.  See April 2017 Appellate Brief.

After a review of all pertinent evidence of record and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities prevented his ability to secure substantial gainful employment prior to August 11, 2015, and an extraschedular TDIU is warranted for this period on appeal.

The Veteran's work history includes his work experience as a maintenance worker from September 1997 to March 2003; an environmental technician from December 2003 to June 2004; and as a housekeeper from March to November 2005.  See August 2009 Request for Information; see also September 2009 Request for Employment Information; see, too October 2009 Request for Employment Information.  Additionally, from January 2006 to January 2007, he also worked as a warehouse worker with clerical duties.  See November 2009 Request for Employment Information.  He asserts that the last time he worked full-time and became too disable to work was in June 2007, at which time he worked as an environmental technician.  See July 2009 TDIU Application.  Further, he reported that the highest level of education he completed is four years of high school.  See id.  

In December 2008, the Social Security Administration (SSA) determined that the Veteran was disabled from work due to his back disorders (discogenic and degenerative) and secondary diagnoses of affective/mood disorders.  However, the Board notes that SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).

Notwithstanding, the Veteran underwent several VA examinations during the period of July 13, 2009 to August 11, 2015, which the Board has considered, as they provide insight on the impact of the Veteran's service-connected disabilities on his ability to work.  For example, in a May 2009 VA examination for his spine, a VA examiner determined that the Veteran's low back disability affected his occupation, specifically due to his impairment with bending, lifting, and carrying heavy loads.

In a September 2009 VA examination for multiple conditions, a VA examiner determined that his multiple disabilities mildly impacted his ability to perform work duties due to his difficulty with walking, climbing, lifting, bending, and pushing.  This determination as based on VA examinations for his pseudofolliculitis barbae, lumbar lordosis and diffuse spondylosis with intervertebral disc disease, right knee arthritis, left knee arthritis, residual painful scar status-post right inguinal herniorrhaphy, right testicle atrophy, residual right groin ilio-inguinal neuralgia, erectile dysfunction, right lumbar radiculopathy, left lumbar radiculopathy, right knee retropatellar pain syndrome, left knee retropatellar pain syndrome, tricompartmental arthritis of the right knee with instability, and tricompartmental arthritis of the left knee with instability.

In another March 2010 VA examination, a VA examiner determined that the effect of the Veteran's bilateral knee osteoarthritis on his occupation and daily activity was moderate.

In an August 2010 letter/medical opinion, the Veteran's private physician, Dr. B.W.S., explained that the Veteran has multiple debilitating medical issues, including multilevel lumbar disc herniations, severe DJD, and chondromalacia patella of both knees.  Although he did not expressly state that the Veteran is unemployable, he, however, stated that the Veteran is appropriately receiving Social Security disability benefits for these issues; he continued to have persistence and worsening of his knees and back over the years; and that it is not likely that his conditions will improve; but rather, they will most likely continue to deteriorate.  In a May 2013 follow-up letter/opinion, Dr. B.W.S. reiterated his August 2010 findings and opinion that the Veteran's condition will unlikely improve in the future and will most likely deteriorate.  He also added that the Veteran underwent a 2012 right knee surgery, which failed to provide relief.

In a May 2012 VA examination for his knee and lower leg conditions, a VA examiner determined that the Veteran's bilateral knee disability impacted his ability to work.  By describing the impact of the Veteran's knee and/or lower leg conditions on his ability to work, the VA examiner noted that the Veteran had recently undergone a knee surgery and was still undergoing treatment at that time.  See May 2012 VA examination.  The VA examiner further indicated that the Veteran was wearing a hinged brace, with obvious swelling to the anteroaspect of the right knee, with limited motion due to swelling and pain.  The VA examiner, however, determined that the Veteran's scar status-post right inguinal herniorrhaphy did not impact his ability to work.  Id.

In a December 2013 VA examination, a VA examiner determined that the Veteran's low back disability affected his ability to work, thereby indicating that the Veteran was on SSA disability benefits.  The VA examiner also indicated that the functional impact of the Veteran's knee and/or lower leg condition impacted his ability to work due to knee pain from excessive standing, sitting, or walking; as well as problems with stairs, squatting and kneeling.

Finally, in an August 2014 VA examination for the thoracolumbar spine, a VA examiner determined that the Veteran's lumbar spine disability impacted his ability to work due to his limitations with bending and twisting of the thoracolumbar spine (back) in which he was limited to lifting 50 pounds occasionally, and 25 pounds frequently, throughout his work day.  The VA examiner, however, opined that his back disability does not prevent him from undertaking sedentary work duties.

Summarily, the medical evidence of record suggests that due to the Veteran's multiple service-connected disabilities, he is severely limited in his ability to find employment.  For example, he is pre-empted from undertaking work in a sedentary environment due to prolonged sitting, limited education and lack of office skills in an office environment; whereas he is pre-empted from undertaking any labor-intensive task that involves bending and lifting more than a certain amount of weight.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record as a whole demonstrates that the Veteran has met the criteria, set forth in 38  C.F.R. § 4.16, and accordingly, an extraschedular TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  

Temporary Total Evaluation for a Cervical Spine Condition

A temporary total disability rating for convalescence will be assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, with regular weight-bearing prohibited, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a)(1), (2), (3) (2017)(emphasis added).

The Veteran is seeking a temporary total evaluation for a February 2016 surgery for an anterior cervical decompression and fusion at the C5 - C6 level.  See April 2016 Statement in Support of Claim.  However, the Veteran is not service connected for a cervical spine or any other condition relating to this surgery.  Therefore, entitlement to a temporary total evaluation for treatment requiring convalescence for the non-service connected cervical spine condition is denied.


ORDER

Entitlement to a TDIU on an extraschedular basis, for the period prior to August 11, 2015, is granted.

Entitlement to a temporary total evaluation is denied.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


